DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 2/18/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “viscosity average molecular weight” is indefinite.  The claims do not specify the method for 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “intrinsic viscosity” is indefinite.  The claims do not specify the method for obtaining the property, such as the temperature and solvent system utilized.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenquist et al. (WO 2017/007562).
Regarding claim 1:  Rosenquist et al. teach a resin composition comprising a first polycarbonate polymer having a Mw of about 10,000 to about 50,000 [0007; Claim 6], and a second polycarbonate that is a bisphenol-AP polymer with a Mw of 21,925 [Table 1; Examples; Claim 9].  Rosenquist et al. teach that the first polycarbonate is a bisphenol A polycarbonate [Table 1; Examples].  Rosenquist et al. teach that the total content of the first and second polycarbonates is more than 85% by mass of the resin components [Examples; E47-E49].  Rosenquist et al. teach the claimed ratio of bisphenol A to bisphenol AP polymer [Examples; Claim 12].
The molecular weight of the bisphenol A polymer, and the difference between the polymers overlaps the claimed molecular weight ranges.  It is noted that the solvent for testing the viscosity average molecular weight can be optimized to meet the claimed molecular weight values.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

[Ƞ] = KMα
Where Ƞ is the intrinsic viscosity, M is Molecular weight, K and α are constants for a particular polymer solvent system.  The Mark-Houwink constants for polycarbonate in methylene chloride are K= 0.00299 dl/g and α= 0.740 dl/g.
The differences in intrinsic viscosities of the polycarbonates of Rosenquist overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 3, 4, 6 and 7:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 5:  Since the polycarbonate bisphenol AP of Rosenquist et al. is the same as claimed, it will possess the claimed glass transition temperature.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenquist et al. (WO 2017/007562) as applied to claim 1 above further in view of Lowery et al. (2014/0063831).
	Rosenquist et al. fail to teach an antioxidant or a mold release agent.
However, Lowery et al. teach adding an antioxidant and/or a mold release agent [0008, 0061, 0075, 0132, 0135, 0168; Claim 41] to an analogous polycarbonate resin composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an antioxidant and/or a mold release agent as .  



Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (2014/0063831).
Regarding claim 1:  Lowery et al. teach a composition comprising from about 10 to about 100% of a first polycarbonate that is bisphenol AP, and from about 0 to about 90 wt% of a second polymer that is bisphenol A [0009-0011; Examples].  Lowery et al. teach that the first polycarbonate, bisphenol AP, has a Mw of between about 20,000 and about 35,000, and a Mn of between about 10,000 and about 20,000 [0013].  Lowery et al. teach that the second polycarbonate, bisphenol A, has a Mw of between about 21,000 and about 31,000, and a Mn of between about 10,500 and about 15,500 [0014; Examples].  Lowery et al. teach that the first and second polycarbonate is 100% of the total amount of the resin components.  Lowery et al. teach that the viscosity and Mw are two, known ways of monitoring the progress of the reaction in the production of the polycarbonate [0130].
The molecular weight of the first and second polymers of Lowery et al., and the difference between the polymers overlaps the claimed molecular weight ranges.  It is noted that the solvent for testing the viscosity average molecular weight can be optimized to meet the claimed molecular weight values.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 2:  The intrinsic viscosity of the polycarbonates can be calculated from the Mark-Houwink equation:
[Ƞ] = KMα
Where Ƞ is the intrinsic viscosity, M is Molecular weight, K and α are constants for a particular polymer solvent system.  The Mark-Houwink constants for polycarbonate in methylene chloride are K= 0.00299 dl/g and α= 0.740 dl/g.
The differences in intrinsic viscosities of the polycarbonates of Lowery et al. overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 3, 4, 6 and 7:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art 
Regarding claim 5:  Lowery et al. teach that their BisAP has a Tg of 185°C [Table 4; Sample 2].
Regarding claim 8:  Lowery et al. teach adding an antioxidant and/or a mold release agent [0008, 0061, 0075, 0132, 0135, 0168; Claim 41].

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg (DE 3,908,037A).
Berg teaches a blend of bisphenol AP (substance 3) and bisphenol A (substance 1) in a 1:4 ratio [Table 1].  The bisphenol AP and bisphenol A are 100% of the resin component [Examples].  Berg teaches that for both polycarbonates, the relative viscosities tested at a concentration of 5g/l in methylene chloride is 1.05 to 2.5 [0013].  The relative viscosity can be converted according to the following formula:

	Relative viscosity – 1
--------------------------------------   = Intrinsic viscosity 
                 0.5 g/dL


From the intrinsic viscosity the viscosity average molecular weight can be calculated using the Applicant’s formula in the instant specification.  

The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 3, 4, 6 and 7:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 5:  Since the polycarbonate bisphenol AP of Berg is the same as claimed, it will possess the claimed glass transition temperature.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg (DE 3,908,037A) as applied to claim 1 above further in view of Lowery et al. (2014/0063831).
	Berg fails to teach an antioxidant or a mold release agent.
However, Lowery et al. teach adding an antioxidant and/or a mold release agent [0008, 0061, 0075, 0132, 0135, 0168; Claim 41] to an analogous polycarbonate resin composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an antioxidant and/or a mold release agent as taught by Lowery et al. to the composition of Berg to improve resistant to oxidation, and/or to improve processability of the composition.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763